22 F.3d 303
U.S., Karr (Captain Jon T.)v.Carper (Hon. Thomas R.), Governor of Delaware, Episcopo(Major General Arthur), Adjutant General of Delaware,Trivits (Brigadier General Oscar E.), Assistant AdjutantGeneral for Army, Quattro (Colonel Anthony J.), Chief ofStaff for Army, Cochran (Lieutenant Colonel Norman V.),Deputy Director of Personnel for Army, Department ofMilitary Affairs, State of Delaware
NO. 93-7410
United States Court of Appeals,Third Circuit.
Mar 08, 1994

Appeal From:  D.Del.,
Schwartz, J.,

768 F.Supp. 1087

1
AFFIRMED.